JUDGE, J.
The charge given cannot be sustained. It had the effect of withdrawing from the consideration of the jury material evidence upon which the defendants relied to make good their defence, in this : it made their guilt turn upon the single question as to whether the jury might have a reasonable doubt upon “ any single fact in the testimony of any witness ; ” and if they should have such doubt, they were told that they “ could not acquit,” unless such fact was “ material to the issue joined.” Holmes v. The State, 23 Ala. 17. Furthermore, the charge erroneously left it to the jury to determine whether or not any of the facts in evidence in the cause were material to the issue joined; and besides, not asserting a correct legal proposition, it was calculated to mislead the jury to the prejudice of the defendants.
We deem it unnecessary to pass upon the other questions presented by the record, as they may not again arise on another trial.
*28For the error we have pointed out, the judgment must be reversed and the cause remanded. The defendant will remain in custody until discharged by due course of law.